DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 03/29/2019. Claims 1-24 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                   EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Mark Van Ness (Reg. No. 39,865) on 06/10/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1.	1.	(Currently amended) An apparatus comprising:
one or more processors to process data; and
a computer memory; 

calculate a message authentication code (MAC) for data in the transmission or storage unit,
determine whether a special value is present in any slot of the plurality of slots of the transmission or storage unit, the special value having a certain value and having a size equal to a size of a slot of the plurality of slots, [[and]]
upon determining that the special value is present in a respective slot of the plurality of slots, remove the special value from the transmission or storage unit, shift remaining data of the transmission or storage unit to provide room in a first slot of the plurality of slots, and insert the MAC in the first slot to generate a modified transmission or storage unit[[.]], and
upon determining that the special value is not present in any of the slots of the transmission or storage unit, remove data from the first slot of the plurality of slots, store the data from the first slot in a first table, and insert the MAC in the first slot.

Please cancel claim 2.

Please replace claim 3 with:
3.	(Currently amended) The apparatus of claim 1, wherein the one or more processors are further to determine whether a MAC collision can occur with the special value in 
Please replace claim 5 with:
5.	(Currently amended) The apparatus of claim 1, wherein one or more processors are further to encrypt the transmission or storage unit with the MAC.

Please replace claim 6 with:
6.	(Currently amended) The apparatus of claim 1, wherein the one or more processors are further to perform decompression of the modified transmission or storage unit, the decompression of the modified transmission or storage unit including the one or more processors to:
obtain a MAC value from the first slot of the modified transmission or storage unit;
insert the special value in a slot of the modified transmission or storage unit and calculate a MAC for the modified transmission or storage unit including the special value;
compare the MAC value obtained from the first slot of the modified transmission or storage unit to the calculated MAC for the modified transmission or storage unit including the special value; and
upon determining that the MAC value from the first slot matches the calculated MAC for the modified transmission or storage unit including the special value, conclude that the transmission or storage unit has been reconstructed.
Please replace claim 11 with:
11.	(Currently amended) One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
performing compression of a fixed transmission or storage unit including a plurality of slots, the compression of the transmission or storage unit including:
calculating a message authentication code (MAC) for data in [[a]] the fixed transmission or storage unit, the transmission or storage unit including a plurality of slots;
determining whether a special value is present in any slot of the plurality of slots of the transmission or storage unit, the special value having a certain value and having a size equal to a size of a slot of the plurality of slots; [[and]]
upon determining that the special value is present in a respective slot of the plurality of slots, removing the special value from the transmission or storage unit, shifting remaining data of the transmission or storage unit to provide room in a first slot of the plurality of slots of the transmission or storage unit, and inserting the MAC in the first slot to generate a modified transmission or storage unit[[.]]; and
upon determining that the special value is not present in any of the slots of the transmission or storage unit, removing data from the first slot of the plurality of slots, storing the data from the first slot in a first table, and inserting the MAC in the first slot.
	Please cancel claim 12.
Please replace claim 13 with:
13.	(Currently amended) The one or more mediums of claim 11, further comprising executable computer program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
determining whether a MAC collision can occur with the special value in a different slot than the respective slot containing the special value in the transmission or storage unit.

Please replace claim 15 with:
15.	(Currently amended) The one or more mediums of claim 11, further comprising executable computer program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
encrypting the transmission or storage unit with the MAC.

Please replace claim 16 with:
16.	(Currently amended) The one or more mediums of claim 11, further comprising executable computer program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
performing decompression of the modified transmission or storage unit, the decompression of the modified transmission or storage unit including:
obtaining a MAC value from the first slot of the modified transmission or storage unit;

comparing the MAC value obtained from the first slot of the modified transmission or storage unit to the calculated MAC for the modified transmission or storage unit including the special value; and
upon determining that the MAC value from the first slot matches the calculated MAC for the modified transmission or storage unit including the special value, concluding that the transmission or storage unit has been reconstructed.

Please replace claim 20 with:
20.	(Currently amended) A method comprising:
performing compression of a fixed transmission or storage unit including a plurality of slots, the compression of the transmission or storage unit including:
calculating a message authentication code (MAC) for data in [[a]] the fixed transmission or storage unit, the transmission or storage unit including a plurality of slots;
determining whether a special value is present in any slot of the plurality of slots of the transmission or storage unit, the special value having a certain value and having a size equal to a size of a slot of the plurality of slots; [[and]]
upon determining that the special value is present in a respective slot of the plurality of slots, removing the special value from the transmission or storage unit, shifting remaining data of the transmission or storage unit to provide room in a first slot of the plurality of slots of the transmission or storage unit, and inserting the MAC in the first slot to generate a modified transmission or storage unit[[.]]; and
upon determining that the special value is not present in any of the slots of the transmission or storage unit, removing data from the first slot of the plurality of slots, storing the data from the first slot in a first table, and inserting the MAC in the first slot.

Please cancel claim 21.

Please replace claim 22 with:
22.	(Currently amended) The method of claim 20, further comprising:
performing decompression of the modified transmission or storage unit, the decompression of the modified transmission or storage unit including:
obtaining a MAC value from the first slot of the modified transmission or storage unit;
inserting the special value in a slot of the modified transmission or storage unit and calculate a MAC for the modified transmission or storage unit including the special value;
comparing the MAC value obtained from the first slot of the modified transmission or storage unit to the calculated MAC for the modified transmission or storage unit including the special value; and
upon determining that the MAC value from the first slot matches the calculated MAC for the modified transmission or storage unit including the special value, concluding that the transmission or storage unit has been reconstructed.


Allowable Subject Matter
Claims 1, 3-11, 13-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest relevant prior art made of record are:
Durham (US2011/0154059) teaches a process that includes a cryptographic engine and first and second registers.  The cryptographic engine is to encrypt data to be written to memory, to decrypt data read from memory, to generate read integrity check values (ICVs) and write ICVs for memory accesses.  The cryptographic engine is also to create a cumulative read ICV and a cumulative write ICV by XORing the generated read ICV and the generated write ICV with a current read MAC and a current write ICV respectively and to validate data integrity by comparing the cumulative read ICV and the cumulative write ICV.  The first and second registers are to store the cumulative read and write ICVs espectively at the processor.  Other embodiments are described and claimed.
Durham (US2017/0185532) The illustrated memory controller 22 further includes an integrity line selector 58 to select an integrity check line to store an integrity value (e.g., a copy, a MAC, etc.) for the unencrypted data.  The integrity line selector 58 may select, for example, an integrity check line for the integrity value that is stored in a region of the memory 12 reserved for integrity data (e.g., a privileged region).  In addition, the memory controller 22 includes a slot selector 60 to select a slot for the integrity value from a plurality of slots in an integrity check line.  In one example, each slot of an integrity check line may have a predetermined width (e.g., 16 bits, 32 bits, 64 bits, etc.) to hold an integrity value for unencrypted data…].

Kounavis (US2019/0045030) teaches a method of data nibble-histogram compression can include determining a first amount of space freed by compressing the input data using a first compression technique, determining a second amount of space freed by compressing the input data using a second, different compression technique, compressing the input data using the compression technique of the first and second compression techniques determined to free up more space to create compressed input data, and inserting into the compressed input data, security data including one of a message authentication control (MAC) and an inventory control tag (ICT).
Van Kampen (US2005/0249222) teaches a method of generating an aggregate frame having a header unit, which carries MAC-header information applicable to one or more data units of said aggregate frame.  Since each data unit of the aggregate frame no longer needs to carry the full MAC-header information, the overhead associated with the MAC header can be significantly reduced.  At the receiver, the full MAC header corresponding to the data unit is reconstructed by (i) matching the appropriate header and data units to one another and (ii) combining the information present in the header unit and the compressed header portion of the data unit.  Embodiments of the present invention are 
Bojinov (US2009/0190760) teaches a process for encrypting and compressing data for storage by computing systems.  A data stream received by a computing system is separated into data chunks for storage on a storage device using a data layout format.  Each data chunk is examined and if possible, compressed to produce a compressed data chunk.  Whether or not the data chunk can be compressed, the data chunk is encrypted and stored on the storage device in addition to metadata that describes the data chunk.  When reading the stored data chunk from the storage device, the metadata identifies the starting location of the stored data chunk and provides metadata information to the computing system for decryption and decompression processing. 
Chhabra (US2017/0083724) teaches processing system includes a processor core and a memory controller coupled to the processor core and a memory.  The processor core can receive a content read instruction from an application.  The processor core can identify a cache line (CL) from a plurality of CLs of a cryptographic cache block (CCB) requested in the content read instruction.  The processor core can load, from a cryptographic tree, tree nodes with security metadata.  The processor core can retrieve, from the memory, the CCB.  The processor core can generate a second MAC from the CCB.  The processor core can compare the first MAC with the second MAC.  The processor core can decrypt the CCB using security metadata when the first MAC matches the second MAC.  The processor core can send at least the identified CL from the decrypted CCB to the application.
Nellans (US9, 159, 419) teaches the processor 602 includes a memory controller 605 that manages data communication between the processor 602 and the memory module 608.  In conventional computing devices, the memory controller 605, when reading or writing data to the memory module 608, may send a physical memory address (from the MMU 604) to the memory module 608 to read a "word" of data.  The size of the word is platform dependent: for example, a 64-bit computing device may have a word size of 8 bytes.  Furthermore, the size of the memory address sent by the memory module 608 is also platform dependent.  A memory controller 605 in a 64-bit computing device may request a word of data with a 64-bit address.  Furthermore, the memory controller 608 may receive the requested word of data from the memory module 608 in a cache line of data, which may comprise the smallest unit of memory transferred between main memory of the memory module 608 and the cache 603.  For example, the cache line may be 64 bytes of data (e.g. include the word and include a portion of contiguous surrounding data).
Peffers (US2019/0042496) teaches in one embodiment the address space is partitioned in accordance with the transmission scheme, such that each address is associated with a portion of memory region 504 having the same size as the amount of data that is transmitted each cycle.  For example, in one embodiment, the address space is partitioned into 32 Byte cachelines (aka memory lines) or the like for a scheme that transmits 32 Bytes per cycle. 


However, none of closest prior arts  mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1,11 and 20. For example, none of the cited prior art or NPL, alone or in combination, teaches or suggest the steps of “determine whether a special value is present in any slot of the plurality of slots of the transmission or storage unit, the special value having a certain value and having a size equal to a size of a slot of the plurality of slots; upon determining that the special value is not present in any of the slots of the transmission or storage unit, remove data from the first slot of the plurality of slots, store the data from the first slot in a first table, and insert the MAC in the first slot” in view of other limitations of claims 1, 11 and 20.   Therefore the claims are allowable over the cited prior arts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497